Citation Nr: 1413110	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a left wrist disability.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from November 1983 to September 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the RO in Waco, Texas.  The Veteran changed his address during development of the claim and the appeal is now within the original jurisdiction of the RO in Atlanta, Georgia.

In January 2011, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In June 2011 and December 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In December 2012, the Board also denied increased ratings for right and left knee disabilities and a scar of the left wrist.  The Board's decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2013). 

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDING OF FACT

For the entire period of this appeal, the Veteran's left wrist disability has been manifested by limited and weakened motion which approximates favorable ankylosis, without unfavorable ankylosis in any degree, and with no separately compensable neurological impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for a left wrist disability are met for the entire period; the criteria for a rating in excess of 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The current appeal arises from a claim received at the RO on May 19, 2005.  In a January 2006 rating decision, the RO granted service connection for a left wrist disability, specifically "fracture of left wrist with malunion, status post open reduction with internal fixation with residuals," and assigned a 10 percent initial rating under Diagnostic Code 5299-5215, effective October 1, 2005, the day following discharge from active duty.  As established by VA examination reports, the left upper extremity is the minor extremity.  In other words, the Veteran is right handed.

Limitation of wrist motion is rated under Diagnostic Code 5215.  A 10 percent rating is assigned where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with forearm.  The 10 percent rating is the maximum rating available for limitation of wrist motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5214 governs ankylosis of the wrist.  Where ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation, a 40 percent rating is for application for the minor appendage.  Where ankylosis is in any other position, except favorable, a 30 percent rating is for application for the minor appendage.  Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is for application for the minor appendage.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

As the Veteran is in receipt of the maximum rating available for limitation of motion of the left wrist, in order to warrant a higher rating, it must be shown that there is ankylosis (complete bony fixation) of the left wrist that is at least in the favorable position.  

The clinical evidence regarding ankylosis of the left wrist comes primarily from August 2011 and January 2013 examination reports, each of which make a specific finding that there is no ankylosis of the left wrist.  

Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  

The Veteran does not in fact contend that he has bony fixation or union of the left wrist.  Moreover, the measured ranges of motion are inconsistent with a finding of true ankylosis, as motion has always been demonstrated clinically.  

When examined by VA in July 2005, the Veteran was able to flex (palmar flexion) from 0 to 15 degrees and extend (dorsiflexion) from 0 to 45 degrees.  Ulnar deviation was measured from 0 to 15 degrees; radial deviation was measured from 0 to 20 degrees; supination was measured from 0 to 23 degrees; and pronation was measured from 0 to 80 degrees.  

In August 2011, left wrist motion was measured from 20 degrees (palmar flexion) through the neutral position to 15 degrees (dorsiflexion) with no objective evidence of painful motion.  The Veteran could perform 3 repetitions and achieve the same results.  

In January 2013, motion of the left wrist was measured from 15 degrees (palmar flexion) through the neutral position to 15 degrees (dorsiflexion) with no objective evidence of painful motion.  The Veteran could perform 3 repetitions and achieve the same results.  

In a March 2013 addendum report, the January 2013 VA examiner described 50 percent range of motion in supination and 75 percent range of motion in pronation.  

Thus the evidence establishes that while the Veteran's left wrist disability is manifested by substantially limited motion, there is not true ankylosis within the meaning of the rating criteria.  Nevertheless, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5214 are more closely approximated than are the criteria for a 10 percent rating under Diagnostic Code 5215.  This finding is based in part on the August 2011 examiner's description of the Veteran's left wrist as "essentially fused" in the palmar flexion/dorsiflexion range, as well as on decreased strength resulting in additional functional impairment.  It is also based in part on neurological symptomatology which, as discussed below, is not associated with a distinct neurological abnormality such as to warrant a separate rating, but which does result in additional impairment of function of the left wrist.  In essence, the Board finds that while ankylosis is not actually demonstrated, the overall functional impairment resulting from the service-connected left wrist disability more closely approximates favorable ankylosis than it does limited motion.  As such, a 20 percent rating is warranted under Diagnostic Code 5214.  

As noted, the Veteran asserts that a separate rating is warranted for neurological impairment of the left wrist.  The Board remanded this issue in December 2012 to obtain findings regarding neurological involvement of the left wrist.  In a March 2013 addendum report the VA examiner who conducted the January 2013 examination reviewed the results of EMG testing in February 2013.  While the examiner acknowledged a decreased sensation perception along the medial aspect of the wrist and thumb, the examiner's conclusion was that EMG testing was normal and that there was no evidence of ulnar neuropathy, sensory radial neuropathy, or carpal tunnel syndrome.  In addition, there was no muscle atrophy or asymmetry.  Motor strength was normal, and deep tendon reflexes were normal.  In sum, the examiner found no specific neurological disability or abnormality associated with the left wrist.  

The Board finds that the February 2013 EMG test results and findings reported in the March 2013 report provide highly probative evidence against the assignment of a separate rating for neurological impairment.  This is not to say that the Veteran has not reported neurological symptoms.  In July 2005, the Veteran reported numbness in the anatomical snuffbox area of the left wrist, which was noted to have improved somewhat since his wrist surgery, but not completely.  On examination, there was decreased sensation to touch in this specific area.  The March 2013 examiner noted "subjective" symptoms including decreased sharp pain perception and sensation perception along the medial aspect of the wrist and thumb.  

The Board fully acknowledges the Veteran's competent report of neurological symptoms.  However, the Veteran's symptoms have never been related to a distinct neurological abnormality or disorder that would support a rating under the schedule for rating disabilities of the peripheral nerves.  Rather, they are being considered as additional functional impairment in support of an increased rating under Diagnostic Code 5214, as contributory to a condition approximating favorable ankylosis.

Also contributory to the Board's decision to assign a 20 percent rating on the basis of favorable ankylosis is evidence regarding the effect of the Veteran's symptoms on his ability to function.  

When examined in July 2005, the Veteran reported aching and stiffness on a daily basis with pain at a level of 3-4 out of 10 at rest.  

The January 2013 VA examiner found that the disability impacted the Veteran's ability to work in that it limited his ability to do activities that require both hands, causing him to have to do 70 percent of his work with his dominant hand.  The examiner noted decreased flexibility and decreased ability to lift, push, and pull with the left hand.  

In contrast, in the March 2013 addendum, the same examiner found the wrist disability not to be disabling and found that it does not adversely affect the Veteran's ability to maintain gainful employment.  Similarly, the August 2011 report reflects that the Veteran's left wrist disability did not impact his ability to work.  The examiner noted that the Veteran was able to function at his current job, but was limited to work that does not require heavy lifting or twisting of the left wrist.  

While there does appear to be some conflict in the evidence regarding the impact of the disability on employment, the Board acknowledges and finds that there is actual occupational impairment associated with the disability and that the January 2013 findings most accurately describe the extent of occupational impact.  

Regarding strength, in July 2005, strength was described as good.  In August 2011, strength was measured at 4 out of 5 (active movement against some resistance).  In January 2013, strength was measured at 3 out of 5 (active movement against gravity).  In the March 2013 addendum, the same examiner noted 5 out of 5 strength in the wrist dorsiflexors, flexors, and grip strength.  

The difference in findings by the same examiner in January 2013 and March 2013 would appear to be a result of different testing modalities.  The March 2013 addendum refers to the EMG results whereas the January 2013 findings were based solely on clinical examination results.  Again, the Board resolves any discrepancy in the grip findings in favor of the claim and acknowledges that there is decreased strength associated with the disability.  

While the Board acknowledges that the Veteran has experienced decreased strength of the left wrist irrespective of the EMG findings, symptomatology such as weakness, fatigue, and lack of endurance are fully contemplated under the rating schedule for musculoskeletal disabilities.  The 20 percent rating under Diagnostic Code 5214 fully contemplates such factors.  

The Veteran testified at the Board hearing that the wrist disability limits him in gripping, carrying, and balancing items.  He noted that his strength is greatly reduced and it is painful.  

While the evidence adequately demonstrates that motion of the Veteran's left wrist is painful and that strength is decreased, it is important for the Veteran to understand that such symptoms are the basis for the 20 percent rating assigned by the Board.  In this regard, it is important to note that favorable ankylosis is a finding that there is no effective range of motion remaining.  While painful motion and weakened motion are the equivalent of limited motion, such symptomatology is by definition considered in the rating for favorable ankylosis.  

The Board finds that a rating in excess of 20 percent is not warranted for any portion of the period on appeal as unfavorable ankylosis is not demonstrated and is not more nearly approximated than favorable ankylosis.  Highly probative evidence in this regard comes from the findings of the August 2011 and January 2013 examiners that there is no actual ankylosis.  Also significant, measured ranges of motion set out above are inconsistent with a finding of unfavorable ankylosis as motion through the neutral position (0 degrees) has always been demonstrated.  

The Board also notes that the Veteran reported on the VA Form 9 that a rating of 20 percent would satisfy his appeal with respect to this issue.  

In sum, while an increased 20 percent rating is warranted for the Veteran's left wrist disability on the basis of a combination of symptoms approximating favorable ankylosis, a disability rating in excess of 20 percent is not warranted and a separate rating for neurological impairment is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left wrist disability is manifested by signs and symptoms such as pain, weakness, fatigability, lack of endurance, and decreased sensation, which impairs his ability to perform tasks involving both hands.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (providing ratings on the basis of ankylosis and limited motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement, etc.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

While decreased sensation is not specifically noted in the musculoskeletal rating schedule, as discussed in detail above, the Board has considered this symptomatology as additional functional impairment contributory to the increased rating assigned by the Board.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in grasping, lifting heavy objects and working with both hands, as well as decreased sensation.  In short, there is nothing exceptional or unusual about the Veteran's left wrist disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran has not asserted that there was any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO obtained the Veteran's VA treatment records and provided VA examinations to evaluate his service-connected left wrist disability.  

The Veteran's representative made several assertions as to the inadequacy of the medical evidence in this case and has requested that the case be remanded again to obtain yet another examination and medical opinion.  For the following reasons, the Board finds that this is not necessary and that any inconsistencies in the evidence have been resolved in the Veteran's favor.  

The representative noted that the January 2013 VA examiner did not adequately address the Veteran's report of experiencing flare-ups of symptoms which decrease his range of motion.  The Board simply notes that the maximum rating for limitation of motion is 10 percent.  In this decision the Board has assigned a 20 percent rating on the basis of complete bony fixation of the joint.  There is no reasonable possibility that further elaboration by an examiner as to additional limitation of motion during flare-ups would result in any higher rating.  

The representative also noted that the findings of the February 2013 EMG regarding muscle strength were inconsistent with the January 2013 examination results.  Specifically, the EMG showed the wrist strength to be normal in dorsiflexion, flexor and grip strength (5 out of 5), but in January 2013, the same VA examiner concluded that the Veteran's left wrist strength on extension and flexion were both rated at 3 out 5.

As discussed above, this inconsistency most likely resulted from 2 different evaluations based on different testing modalities (EMG versus clinical examination).  While a discussion of this matter might prove enlightening, as discussed above, the Board has acknowledged the finding of 3 out of 5 to be accurate and has considered it in assigning the 20 percent rating for ankylosis, which is not otherwise clinically demonstrated.  Thus, there is no prejudice resulting to the Veteran's claim from this discrepancy.  

In sum, the Board finds that the medical evidence in this case is adequate to evaluate the claim and that no further development is necessary. 


ORDER

A disability rating of 20 percent, but not higher, for a left wrist disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


